EXHIBIT 10.66



AMENDMENT NO. 5
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT





            This Amendment No. 5 (this “Amendment’) to Amended and Restated
Employment Agreement, dated as of June 30, 2008, but effective as of July 1,
2008 (the “Effective Date”), is made by and between Vanguard Health Systems,
Inc., a Delaware corporation (the “Company”), and Joseph D. Moore (the
“Executive”).



            WHEREAS, the Company and the Executive executed a certain Amended
and Restated Employment Agreement dated as of September 23, 2004; as amended by
Amendment No. 1 dated as of December  1, 2004; as further amended by Amendment
No. 2 dated as of December 1, 2005; as further amended by Amendment No. 3 dated
as of October 1, 2007 but such Amendment No. 3 effective as of December 31,
2007;  and as further amended by Amendment No. 4 dated as of November 7, 2007
(collectively, the “EA”),  to secure the services of the Executive initially  as
the Company’s Chief Financial Officer, Treasurer and Executive Vice President
and on and after November 7, 2007, as  an Executive Vice President of the
Company; and



            WHEREAS, the Company and the Executive wish to further amend the EA
to reflect the Executive’s wish to reduce his hourly commitment of employment
services to the Company under the EA.



            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree that the
EA is further amended as follows, such amendments effective as of the Effective
Date:



            1.         Defined Terms.  Except for those terms defined above, the
definitions of capitalized terms used in this Amendment are as provided in the
EA.



            2.         Amendment to Section 4.  Section 4 of the EA entitled
“Duties and Reporting Relationship” is hereby amended by adding the following
new sentence at the end thereof:



                        The term “full time basis”, as used in the previous
sentence of this Section
                        4 shall mean 1,664 hours per year (or an average of 32
hours per week).



            3          Amendment to Section 6(a).  Section 6(a) of the EA
entitled “Base Salary” is hereby deleted and replaced with the following new
Section 6(a):



                        (a).  Base Salary.  Commencing July 1, 2008, the
Executive’s base salary
                        hereunder shall be $466,796 per year, payable
semi-monthly. The Board
                        shall review such base salary at least annually and make
such adjustments
                        from time to time as it may deem advisable, but the base
salary shall not at



1



                        any time be reduced from the base salary in effect from
time to time on
                        and July 1, 2008.



              4.        Amendment to Subsection (i) of Section 10(d).  The
number “$550,000” found at the end of Subsection (i) of Section 10(d) of the EA
(which Section 10(d) is entitled “Termination by the Executive”) is hereby
deleted and replaced with the number “$466,796”.



            5.         Ratification.  All other provisions of the EA remain
unchanged and are hereby ratified by the Company and the Executive.



            IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by its duly authorized officer and the Executive has executed this
Amendment, each as of the day and year first set forth above.





                                                                        Vanguard
Health Systems, Inc.


                                                                       
By:       /s/ Ronald P. Soltman              
                                                                                   
Ronald P. Soltman
                                                                                   
Executive Vice President





                                                                       
Executive:



                                                                        /s/
Joseph D. Moore                            
                                                                        Joseph
D. Moore



2